HAWKINS, J.
Conviction is for the manufacture of intoxicating liquor, with a penalty of one year in the penitentiary.
 No statement of facts appears in the record, and motion is presented by the state to strike out the bills of exception, because filed too late. «Sixty days after adjournment were allowed to file bills of exception. Adjournment was had on May 27. The 60 days expired on July 26. The bills were not filed until July 28. The state’s motion must be sustained. Article 845, C. C. P.; Martin v. State, 82 Tex. Cr. R. 269, 198 S. W. 149; Jarrott v. State, 84 Tex. Cr. R., 544, 209 S. W. 663; Farris v. State, 85 Tex. Cr. R. 86, 209 S. W. 665; Darnell v. State, 90 Tex. Cr. R. 492, 236 S. W. 480; Gumm v. State, 92 Tex. Cr. R. 207, 241 S. W. 1023. For other authorities, see notes under article 845, C. C. P., Vernon’s Civil and Criminal Statutes, 1922 Supplement. However, if the bills should be considered, they all relate to the question of evidence in some form, and their merit could not be appraised, in the absence of a statement of facts.
The judgment is affirmed.